1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LEE BROOKINS,                              )   Case No. 1:17-cv-01675-AWI-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANTS’ MOTION
13            v.                                      )   TO MODIFY THE SCHEDULING ORDER

14                                                    )   [ECF No. 63]
     M. HERNANDEZ, et al.,
                                                      )
15                    Defendants.                     )
                                                      )
16                                                    )

17            Plaintiff Barry Lee Brookins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Defendants’ motion to modify the scheduling order, filed March

20   18, 2020.

21            Good cause having been presented, it is HEREBY ORDERED that the dispositive motion

22   deadline is extended to April 18, 2020.

23
24   IT IS SO ORDERED.

25   Dated:        March 19, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
